Per Curiam.
On the trial of a protest to a return of processioners the jury returned the following verdict: “We, the jury, find in favor of the line as claimed by the protestant, Mary N. Cooper, as to that part in her possession, to wit: Beginning at the corner of a fence at the north end of the fence dividing the lands of the protestant, Mary N. Cooper, and the applicant, J. E. Smith, and following the line of said fence for a distance of 62 rods, running southwest between the lines of applicant and said protestant, and as to the remainder of said line find in favor of the line as run by the processioners and as indicated in their return.” In a subsequent action of complaint for land between the parties, to recover the land in dispute, a plea of res ad,judicata was based on the judgment rendered upon the above verdict. The plaintiff in ejectment attacked this judgment, on the ground that the verdict was void for uncertainty. Held, that the verdict, construed in the light of the pleadings in the case in which it was rendered, was not void on the ground of indefiniteness; and the judge did not err in sustaining the plea of res adjudicata and dismissing the action of complaint for land. Judgment affirmed.

All the Justices concur.

Lawson & Ware, for plaintiff.
Bleclcley é McWhorter, for defendant.